                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION


 UNITED STATES OF AMERICA,                   )
                                             )
 v.                                          )       Case No.4:18CR00012
                                             )
 JALEN CORMARRIUS TERRY,                     )
                                             )
        Defendant.                           )


                DEFENDANT JALEN CORMARRIUS TERRY’S MOTION
                TO DISMISS COUNTS FIVE AND NINE OF INDICTMENT

        Now comes Defendant Jalen Cormarrius Terry (“Terry”), pursuant to Rule 12(b)(3) of the

 Federal Rules of Criminal Procedure and other applicable law, and moves the Court to dismiss

 Counts Five and Nine of the Indictment (ECF 5) on the grounds that follow.

        In Counts Five and Nine of the Indictment Terry and others are charged with using a

 firearm during a “crime of violence” in violation of 18 U.S.C. § 924(c)(1)(A). The purported

 “crime of violence” underlying the Section 924(c) charges in Counts Five and Nine is commission

 of a violent act in aid of racketeering under 18 U.S.C. § 1959(a)(3). Both Counts Five and Nine

 incorporate and are based upon VA. CODE ANN. § 18.2-282. As explained in Terry’s supporting

 memorandum, Section 1959(a)(3) does not qualify as a cognizable “crime of violence” within the

 meaning of 18 U.S.C. § 924(c)(1)(A) because 18 VA. CODE ANN. § 18.2-282 itself is not

 categorically a “crime of violence.”

        Wherefore, Counts Five and Nine of the Indictment should be dismissed for failure to state

 an offense under 18 U.S.C. § 924(c).



                                                 1



Case 4:18-cr-00012-MFU-RSB Document 233 Filed 01/25/19 Page 1 of 2 Pageid#: 822
                                             JALEN CORMARRIUS TERRY



                                             By: s/Paul G. Beers
                                                   Of Counsel

 Paul G. Beers (VSB # 26725)
 Glenn, Feldmann, Darby & Goodlatte
 37 Campbell Avenue, S.W.
 P. O. Box 2887
 Roanoke, Virginia 24001-2887
 Telephone (540) 224-8035
 Facsimile (540) 224-8050
 Email: pbeers@glennfeldmann.com

 Counsel for Jalen Cormarrius Terry



                                      Certificate of Service

        I hereby certify that on January 25, 2019, I electronically filed the foregoing Defendant

  Jalen Cormarrius Terry’s Motion to Dismiss Counts Five and Nine of Indictment with the Clerk

  of the Court using the CM/ECF system which will send notification of such filing to Ronald M.

  Huber, Esq., Managing Assistant United States Attorney, United States Attorney’s Office, 255

  West Main Street, Charlottesville, Virginia 22902, and to Heather L. Carlton, Esq., Assistant

  United States Attorney, United States Attorney’s Office, 255 West Main Street, Charlottesville,

  Virginia 22902.




                                             s/Paul G. Beers
                                             Paul G. Beers




                                                2



Case 4:18-cr-00012-MFU-RSB Document 233 Filed 01/25/19 Page 2 of 2 Pageid#: 823
